Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing ABERDEEN FUNDS Aberdeen Select Equity Fund Aberdeen Select Small Cap Fund Aberdeen Small Cap Fund Aberdeen Small Cap Value Fund Aberdeen Health Sciences Fund Aberdeen Technology and Communications Fund Supplement to the Aberdeen Funds Equity Series Prospectus dated June 23, 2008 The following replaces the information under the title Aberdeen Select Equity Fund located in Section 3-Fund Management: Shahreza Yusof, Paul Atkinson, Stuart Quint, Jason Kotik, and Ralph Bassett are the portfolio managers o f the Aberdeen Select Equity Fund, having managed it since September 2008. Shahreza Yusof is Head of U.S. Equities for Aberdeen Asset Management Inc. Mr. Yusof joined Aberdeen in 1994 as part of the Aberdeen Asia equities team and later became investment director for Japan. Mr. Yusof then moved to Aberdeens Emerging Markets division in London. He has been based with Aberdeen s U.S. operations since 2006. Upon the expansion of the U.S. equity team in 2007, he was appointed to his current role. Paul Atkinson is a Senior Investment Manager Aberdeen Asset Management Inc. Mr. Atkinson joined Aberdeen in 1998 from UBS Ltd. where he was a director in its equity derivatives business. Previously, he worked for Prudential-Bache Ltd in a similar role. Stuart Quint is an Investment Manager with Aberdeen Asset Management Inc . Mr. Quint joined Aberdeen in 2007 from Nationwide Fund Advisors, the Funds previous advisor, where since September 2003 he was a Senior Equity Analyst. Previously, Mr. Quint managed investments in North America and Emerging Markets for a joint venture between Friends Ivory Sime and LF Wasa, a Swedish insurance company. Prior to that, he worked in Emerging Markets investments at Montgomery Asset Management. Jason Kotik is an Investment Manager with Aberdeen Asset Management Inc . Mr. Kotik joined Aberdeen in 2007 from Nationwide Fund Advisors, the Funds previous advisor, where since November 2000 he was an Assistant Portfolio Manager and Senior Equity Research Analyst. Previously, he was a financial analyst with Allied Investment Advisors. Prior to that, Mr. Kotik was a trading systems administrator with T. Rowe Price Associates. Ralph Bassett is an Assistant Investment Manager with Aberdeen Asset Management Inc. Mr. Bassett joined Aberdeen in 2006 from Navigant Consulting where he worked as consultant on a variety of client engagements across diverse industries. Previously, he held internships at JP Morgan Chase and Siemens AG. The following replaces the information under the title Aberdeen Select Small Cap Fund-Small Cap Value Sleeve located in Section 3-Fund Management: Shahreza Yusof, Paul Atkinson, Stuart Quint, Jason Kotik, Michael J. Manzo , CFA , and Ralph Bassett are the portfolio managers of the Aberdeen Select Small Cap Fund-Small Cap Value Sleeve, having managed it since September 2008. Shahreza Yusof is Head of U.S. Equities for Aberdeen Asset Management Inc. Mr. Yusof joined Aberdeen in 1994 as part of the Aberdeen Asia equities team and later became investment director for Japan. Mr. Yusof then moved to Aberdeens Emerging Markets division in London. He has been based with Aberdeens U.S operations since 2006. Upon the expansion of the U.S. equity team in 2007, he was appointed to his current role. Paul Atkinson is a Senior Investment Manager with Aberdeen Asset Management Inc Mr. Atkinson joined Aberdeen in 1998 from UBS Ltd. where he was a director in its equity derivatives business. Previously, he worked for Prudential-Bache Ltd in a similar role. Stuart Quint is an Investment Manager with Aberdeen Asset Management Inc . Mr. Quint joined Aberdeen in 2007 from Nationwide Fund Advisors, the Funds previous advisor, where since September 2003 he was a Senior Equity Analyst. Previously, Mr. Quint managed investments in North America and Emerging Markets for a joint venture between Friends Ivory Sime and LF Wasa, a Swedish insurance company. Prior to that, he worked in Emerging Markets investments at Montgomery Asset Management. Jason Kotik is an Investment Manager with Aberdeen Asset Management Inc . Mr. Kotik joined Aberdeen in 2007 from Nationwide Fund Advisors, the Funds previous advisor, where since November 2000 he was an Assistant Portfolio Manager and Senior Equity Research Analyst. Previously, he was a financial analyst with Allied Investment Advisors. Prior to that, Mr. Kotik was a trading systems administrator with T. Rowe Price Associates. Ralph Bassett is an Assistant Investment Manager with Aberdeen Asset Management Inc . Mr. Bassett joined Aberdeen in 2006 from Navigant Consulting where he worked as consultant on a variety of client engagements across diverse industries. Previously, he held internships at JP Morgan Chase and Siemens AG. Michael J. Manzo is an I nvestment M anager with Aberdeen Asset Management Inc . He joined Aberdeen in 2007 from Nationwide Fund Advisors, the Funds previous advisor, where since September 2005 he provided fundamental research coverage to the value team. Previously, Mr. Manzo was an analyst covering the machinery multi-industry/electrical equipment sectors at JP Morgan Chase and Company. Prior to that, he was an equity analyst intern at Lepercq, DeNeuflize & Company . The following replaces the information under the title Aberdeen Small Cap Fund located in Section 3-Fund Management: Charles Purcell, CFA ® , William Gerlach, CFA ® and Michael J. Manzo, CFA ® are the portfolio managers o f the Aberdeen Small Cap Fund.
